DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
1. Claim 1 has been amended.
2. In view of Applicant’s arguments and amendments to claim 1 the 103 rejection of record is withdrawn. However, in view of Applicant’s amendments to claim 1 a new scope of enablement rejection is set forth below.
3. Claims 1-15 and 27-29 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
an in vitro method of producing a plurality of biomimetic neural tissues having a singular rosette structure, comprising:
(a) seeding human pluripotent stem cells (hPSCs) in the presence of a Rho kinase inhibitor onto a micropatterned substrate, wherein the substrate is comprised of an array of micropatterned regions configured to instruct biomimetic neural morphogenesis of cells cultured thereon, 
(b) culturing the seeded cells of (a) on the micropatterned substrate for a first culture period of about one to two days in the presence of a first neural differentiation base medium to obtain a first cell population, wherein the first neural differentiation base medium comprises a Rho kinase inhibitor,
(c) culturing the cells of (b) for a second culture period of about 2 to about 6 days under adherent culture conditions in a second neural differentiation base medium; and
 (d) producing a plurality of biomimetic neural tissues having a singular rosette structure, 
wherein at least 75% of the arrayed tissues of (d) consist of a single polarized rosette structure in which at least 80% of cells of the structure are Pax6+/N-cadherin+ neuroepithelial cells,
does not reasonably provide enablement for producing biomimetic neural tissues comparable to any regions of the developing human neural tube.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses producing a plurality of different biomimetic neural tissues each of which is comparable to the developing human neural tube.
	Whereas the nature of the invention is the production of a micropatterned neural tissue which has a singular rosette structure comprising at least 80% Pax6+/N-cadherin+ neuroepithelial cells, however a review of the specification in the art does not enabled the claimed method for producing neural tissues that are comparable to a developing neural tube region.
	The issue of enablement with the claimed invention is the claims are drawn to producing tissue(s) of the “developing” human neural tube, however, the specification only enables the production of the single polarized rosette structure as instantly claimed.
Working Examples
	The specification teaches in Example 1, starting on pg. 36, the use of a micropatterned substrate to direct the development of human pluripotent stem cells into Pax6+/N-cadherin+ neuroepithelial cells which have a single polarized rosette structure.
	Specifically, Example 1 teaches:
“Geometric confinement of hPSC tissues on 2-D micropatterned substrates was
recently shown to induce self-organized embryonic patterning, i.e., gastrulation, in a morphology
dependent manner21,22. Based on this and previously discussed mESCs studies, we investigated
whether engineering the morphology of neurally differentiating hPSC tissues could similarly
regulate their morphogenesis including neural rosette emergence. Neural rosette formation was
observed to be a function of local cell density and acquisition of a Pax6+/N-cadherin+
neuroectodermal fate in both standard well-plate and 2-D micropatterned culture. Using an
automated workflow consisting of a custom image analysis algorithm and machine learning
classifier, screens of hPSC-derived NSC tissues of various morphologies revealed an indirect
correlation between the tissue’s surface area the propensity for singular neural rosette
emergence. Circular micropattems of 200-250 µm diameter (0.03-0.049 mm2) were observed to
most effectively induce singular neural rosette emergence within forebrain neuroepithelial tissues
reaching levels of 80-85% efficiency when initially seeded as hPSCs. (pg. 38 parag. 134 lines 1-13).
	Teachings in the Art
	The art teaches that the developing human neural tube comprises multiple stages of development including primary and secondary neurulation (Shaker et al., 2015, Stem Cell and Development, Vol. 24(10, pgs. 1171-1181). Specifically, Shaker teaches:
“neurulation is the morphogenetic process by which the neural tube, an embryonic tube-like structure that gives rise to the central nervous system (CNS), is formed [1]. Anteriorly, neurulation takes place through the formation and subsequent fusion of neural folds (primary neurulation). At lower levels of the future spinal cord, neural tube formation undergoes a completely distinct morphological process called secondary neurulation [2].” (pg. 1171 col. 1 lines 1-8).
	Shaker continues to teach that it is during the secondary neurulation that rosettes form in the neural tube (pg. 1173 col. 1 parag. 3 bridge col. 2 parag. 1) and specifically teaches “The secondary neural tube is derived from aggregated Sox2-expressing neural cells at the dorsal region of the tail bud, which eventually forms rosette or tube-like structures to give rise to neural tissues in the tail bud.” (Abstract lines 2-4).
	The art continues to teach that the neural tube is distinct between primary and secondary neurulation. For example, Copp et al. (2003, Nature Reviews Genetics, Vol. 4, pgs. 784-793) teach regarding mammalian neural tube formation:
“Neurulation is conventionally divided into primary and secondary phases. In primary
neurulation, the neural tube forms by the shaping, folding and midline fusion of the neural plate. The neural tube then becomes covered by surface ectoderm that previously flanked the neural plate. Primary neurulation creates the brain and most of the spinal cord. A transition from primary to secondary neurulation occurs at the future upper sacral level8.
At more CAUDAL levels, the neural tube is formed in the TAIL BUD (also called the caudal eminence) (FIG. 1) without neural folding. The tail bud comprises a stem-cell population that represents the remnant of the retreating PRIMITIVE STREAK. Mesenchymal cells in the dorsal part of the tail bud undergo condensation and epithelialization to form the secondary neural tube, the lumen of which is continuous with that of the primary neural tube9. Secondary neurulation creates the lowest portion of the spinal cord, including most of the sacral and all of the coccygeal regions.” (pg. 785 co. 1 parags. 2-3).

While the specification teaches that a micropatterned substrate and culture conditions set for in steps (a)-(c) of claim 1 direct the differentiation of hPSCs into a structure of at least 75% cells having a single polarized rosette structure, this does not enable the claimed invention for producing a plurality of biomimetic neural tissues comparable to regions of the developing neural tube. As set forth above, the developing neural tube comprises two distinct morphological stages and in this regard, the claimed invention only produces a tissue comprising at least 75% cells having a single polarized rosette structure. The specification does not enable the production of any tissue comparable to regions of the developing human neural tube other than the one that occurs at the end of the second neurulation and which is characterized in the art as having a polarized rosette structure as claimed and as set forth in Example 1. 
The specification does not teach the a method of producing any other biomimetic neural tissues comparable to regions of the developing neural tube other than the one disclosed in Example 1 and as set forth in the scope above. Accordingly, limiting the claimed invention to the scope set forth above is proper.
Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A MONTANARI/Examiner, Art Unit 1632